                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-621-FDW-DCK

 AKAYLA GALLOWAY,                                   )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )       ORDER
                                                    )
 UNITED PARCEL SERVICE, INC.,                       )
                                                    )
                   Defendant.                       )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 8) filed by Jason A. Watson, concerning Abby Salzer on

January 22, 2019. Abby Salzer seeks to appear as counsel pro hac vice for Plaintiff Akayla

Galloway. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 8) is GRANTED. Abby Salzer is

hereby admitted pro hac vice to represent Plaintiff Akayla Galloway.

         SO ORDERED.

                                         Signed: January 22, 2019
